Exhibit 10.2

 

Non-Officer

 

TEXAS ROADHOUSE, INC.

2013 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Texas Roadhouse, Inc.
2013 Long-Term Incentive Plan (the “Plan”) will have the same defined meanings
in this Restricted Stock Unit Award Agreement (the “Agreement”).

 

I.                                        NOTICE OF GRANT OF RESTRICTED STOCK
UNITS

 

Pursuant to the Plan, the Grantee has been granted a Full Value Award in the
form of restricted stock units (referred to herein as the “Restricted Stock
Units”) which represent the right to receive shares of Common Stock (the
“Shares”), subject to satisfaction of the vesting provisions contained in this
Agreement and the Restricted Stock Unit Grant Notice (the “Grant Notice”) (the
form of which is attached hereto and incorporated herein as Exhibit “A”) and to
the other terms and conditions of the Plan, this Agreement and the Grant Notice.

 

II.                                   AGREEMENT

 

1.                                      Grant of Restricted Stock Units.  The
Company hereby grants to the Grantee, and the Grantee hereby accepts the grant
subject to the terms set out, the conditional right to receive one Share for
each Restricted Stock Unit granted as set forth in the Grant Notice and subject
to the terms and conditions of the Plan, which is incorporated herein by
reference.

 

2.                                      Termination of Continuous Service.  In
the event the Grantee’s Continuous Service terminates for any or no reason
(including death or Disability) prior to the Vesting Date, the right to receive
Shares will be immediately forfeited by the Grantee.

 

3.                                      Transfer Prohibited.  The Grantee may
not assign, transfer, pledge or encumber in any way the Restricted Stock Units
or the Grantee’s right to receive Shares hereunder.  Any attempted assignment,
transfer, pledge or encumbrance will be void.

 

4.                                      Issuance of Shares Upon Vesting. 
Provided the Grantee has been in Continuous Service from the Grant Date to the
Vesting Date, upon the Vesting Date the Company will cause its transfer agent to
issue to the Grantee in book entry the number of Shares subject to the
Restricted Stock Units that vest on that Vesting Date, less Shares withheld for
withholding taxes under Section 7 below or Shares withheld under Section 14
below, if any.  If the Vesting Date set forth in the Grant Notice is a Saturday,
Sunday or legal or banking holiday, the Vesting Date will be adjusted to be that
date which is the next following business day.  The Grantee shall be considered
the owner of the Shares for purposes of voting rights, dividends and taxation of
the Shares as of the Vesting Date.

 

5.                                      Adjustments.  Subject to the terms
hereof, in the event of a stock dividend, stock split, reverse stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, exchange of shares, sale of assets or
subsidiaries, combination, or other corporate transaction that affects the
Common Stock such that the Committee

 

--------------------------------------------------------------------------------


 

determines, in its sole discretion, that an adjustment is warranted in order to
preserve the benefits or prevent the enlargement of benefits of Awards under the
Plan, the Committee shall, in the manner it determines equitable in its sole
discretion, adjust the number and kind of shares subject to this award and shall
make any other adjustments that the Committee determines to be equitable.

 

6.                                      Change in Control.  If a Change in
Control occurs prior to the Vesting Date and if the Award does not continue in
effect from and after the Change in Control (whether pursuant to its terms,
because the successor in such transaction does not agree to assume or substitute
the Award, or any other reason), then the Award shall become 100% immediately
vested upon the Change in Control, the Change in Control shall be the “Vesting
Date” and all outstanding Restricted Stock Units will be paid no later than no
later than the Change in Control; provided, however, that if Award vests on a
Change in Control pursuant to the preceding sentence, the Company may, in its
discretion, pay the Restricted Stock Units at that time in cash rather than
issuing Shares to the Grantee.  Any cash payment made pursuant to the foregoing
shall be equal to the Fair Market Value of the Shares on the date they would
otherwise be issued in accordance with the foregoing.

 

7.                                      Tax Consequences.  The Award is subject
to withholding of all applicable taxes.  On the Vesting Date, the Company shall
withhold Shares otherwise deliverable to the Grantee with a Fair Market Value
equal to the minimum required withholding taxes on the Restricted Stock Units
from the Shares that would otherwise be issued to the Grantee, as determined by
the Company in its reasonable discretion (or, if the Award is to be paid in cash
pursuant to Section 6, any withholding shall be made from the cash payment
otherwise payable to the Grantee).  This Award is intended to be exempt from or
to comply with the requirements of section 409A of the Code so that none of the
Restricted Stock Units provided under this Agreement or Stock issuable
thereunder will be subject to the additional tax imposed under section 409A, and
any ambiguities herein will be interpreted to so comply.  None of the Company or
any Affiliate, however, makes any representation regarding the tax consequences
of this Award and the Grantee hereby acknowledges and agrees that the ultimate
liability for any and all taxes is and remains the Grantee’s responsibility and
liability.

 

8.                                      No Guarantee of Continuous Service.  THE
GRANTEE ACKNOWLEDGES AND AGREES THAT VESTING OF THE RESTRICTED STOCK UNITS IS
EARNED ONLY BY CONTINUOUS SERVICE AT THE WILL OF THE COMPANY.  GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH GRANTEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S EMPLOYMENT AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

9.                                      Notices.  Any notice, demand or request
required or permitted to be given by either the Company or the Grantee pursuant
to the terms of this Agreement will be in writing and will be deemed given when
delivered or when delivery is refused.  Notices shall be either personally
delivered, sent by overnight delivery via a reputable carrier or mailed through
the

 

2

--------------------------------------------------------------------------------


 

United States Postal Service, registered or certified with return receipt
requested with postage prepaid, and addressed to the parties at the addresses of
the parties set forth at the end of this Agreement or such other address as a
party may request by notifying the other in writing.

 

10.                               No Waiver.  Either party’s failure to enforce
any provision or provisions of this Agreement will not in any way be construed
as a waiver of any such provision or provisions, nor prevent that party from
thereafter enforcing each and every other provision of this Agreement.  The
rights granted both parties herein are cumulative and will not constitute a
waiver of either party’s right to asset all other legal remedies available to it
under the circumstances.

 

11.                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement will inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer herein set forth, this
Agreement will be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

 

12.                               Interpretation.  Any dispute regarding the
interpretation of this Agreement will be submitted by the Grantee or by the
Company forthwith to the Committee which will review such dispute at its next
regular meeting.  The resolution of such a dispute by the Committee will be
final and binding on all parties.

 

13.                               Governing Law; Severability.  This Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of the Commonwealth of Kentucky.

 

14.                               Right to Withhold Amounts Owed to the
Company.  The Company shall have the right to withhold Shares otherwise
deliverable to the Grantee with a Fair Market Value equal to all amounts then
due and owing by the Grantee to the Company or any subsidiary or affiliate of
the Company.

 

15.                               Entire Agreement.  The Plan is incorporated
herein by reference.  This Agreement, the Grant Notice and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Grantee with respect to the subject matter hereof, and may not
be modified adversely to the Grantee’s interest except by means of a writing
signed by the Company and the Grantee.

 

16.                               Application to all Grant Notices and Awards. 
The Grantee agrees and acknowledges that all Restricted Stock Units granted to
the Grantee from time to time under the Plan will be subject to the terms and
conditions of this Agreement, the Plan and each Grant Notice received by the
Grantee from time to time, whether such Grant Notice is transmitted via
electronic transmission or otherwise.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have subscribed their names hereto.  By the
Grantee’s signature below, the Grantee represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof.  The Grantee has reviewed
the Plan and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of this Agreement.

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

Address for Notices:

 

 

Attention: General Counsel

 

 

6040 Dutchmans Lane

 

 

Louisville, Kentucky 40205

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

[grantee name here]

 

 

 

 

 

 

SSN:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GRANT NOTICE

 

TEXAS ROADHOUSE, INC.

 

RESTRICTED STOCK UNIT GRANT NOTICE

(2013 LONG-TERM INCENTIVE PLAN)

 

TEXAS ROADHOUSE, INC. (the “Company”), pursuant to its 2013 Long-Term Incentive
Plan (the “Plan”), hereby grants to the Grantee a Full Value Award in the form
of the Restricted Stock Units set forth below. This grant is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock Unit
Award Agreement (the “Agreement”) and the Plan, which the Grantee has previously
received and are incorporated herein in their entirety.

 

Grantee:

 

 

Date of Grant:

 

 

Vesting Date:

 

 

Restricted Stock Units granted:

 

 

 

ADDITIONAL TERMS/ACKNOWLEDGEMENTS: By receipt hereof, the Grantee acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice (the “Grant Notice”), the Agreement and the Plan.  The Grantee further
acknowledges that as of the Date of Grant, this Grant Notice, the Agreement and
the Plan set forth the entire understanding between the Grantee and the Company
regarding this Award and supersede all prior oral and written agreements on that
subject.

 

5

--------------------------------------------------------------------------------


 

Officer

 

TEXAS ROADHOUSE, INC.

2013 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Texas Roadhouse, Inc.
2013 Long-Term Incentive Plan (the “Plan”) will have the same defined meanings
in this Restricted Stock Unit Award Agreement (the “Agreement”).

 

I.                                        NOTICE OF GRANT OF RESTRICTED STOCK
UNITS

 

Pursuant to the Plan, the Grantee has been granted a Full Value Award in the
form of restricted stock units (referred to herein as the “Restricted Stock
Units”) which represent the right to receive shares of Common Stock (the
“Shares”), subject to satisfaction of the vesting provisions contained in this
Agreement and the Restricted Stock Unit Grant Notice (the “Grant Notice”) (the
form of which is attached hereto and incorporated herein as Exhibit “A”) and to
the other terms and conditions of the Plan, this Agreement, the Grant Notice,
and all employment agreements entered into between the Grantee and the Company
(including any amendments thereto).

 

II.                                   AGREEMENT

 

1.                                      Grant of Restricted Stock Units.  The
Company hereby grants to the Grantee, and the Grantee hereby accepts the grant
subject to the terms set out, the conditional right to receive one Share for
each Restricted Stock Unit granted as set forth in the Grant Notice and subject
to the terms and conditions of the Plan, which is incorporated herein by
reference.

 

2.                                      Termination of Continuous Service.  In
the event the Grantee’s Continuous Service terminates for any or no reason
(including death or Disability) prior to the Vesting Date, the right to receive
Shares will be immediately forfeited by the Grantee.

 

3.                                      Transfer Prohibited.  The Grantee may
not assign, transfer, pledge or encumber in any way the Restricted Stock Units
or the Grantee’s right to receive Shares hereunder.  Any attempted assignment,
transfer, pledge or encumbrance will be void.

 

4.                                      Issuance of Shares Upon Vesting. 
Provided the Grantee has been in Continuous Service from the Grant Date to the
Vesting Date, upon the Vesting Date the Company will cause its transfer agent to
issue to the Grantee in book entry the number of Shares subject to the
Restricted Stock Units that vest on that Vesting Date, less Shares withheld for
withholding taxes under Section 7 below or Shares withheld under Section 14
below, if any.  If the Vesting Date set forth in the Grant Notice is a Saturday,
Sunday or legal or banking holiday, the Vesting Date will be adjusted to be that
date which is the next following business day.  The Grantee shall be considered
the owner of the Shares for purposes of voting rights, dividends and taxation of
the Shares as of the Vesting Date.

 

5.                                      Adjustments.  Subject to the terms
hereof, in the event of a stock dividend, stock split, reverse stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, exchange of shares, sale of assets or
subsidiaries, combination,

 

--------------------------------------------------------------------------------


 

or other corporate transaction that affects the Common Stock such that the
Committee determines, in its sole discretion, that an adjustment is warranted in
order to preserve the benefits or prevent the enlargement of benefits of Awards
under the Plan, the Committee shall, in the manner it determines equitable in
its sole discretion, adjust the number and kind of shares subject to this award
and shall make any other adjustments that the Committee determines to be
equitable.

 

6.                                      Change in Control.  If a Change in
Control occurs prior to the Vesting Date and if the Award does not continue in
effect from and after the Change in Control (whether pursuant to its terms,
because the successor in such transaction does not agree to assume or substitute
the Award, or any other reason), then the Award shall become 100% immediately
vested upon the Change in Control, the Change in Control shall be the “Vesting
Date” and all outstanding Restricted Stock Units will be paid no later than no
later than the Change in Control; provided, however, that if Award vests on a
Change in Control pursuant to the preceding sentence, the Company may, in its
discretion, pay the Restricted Stock Units at that time in cash rather than
issuing Shares to the Grantee.  Any cash payment made pursuant to the foregoing
shall be equal to the Fair Market Value of the Shares on the date they would
otherwise be issued in accordance with the foregoing.

 

7.                                      Tax Consequences.  The Award is subject
to withholding of all applicable taxes.  On the Vesting Date, the Company shall
withhold Shares otherwise deliverable to the Grantee with a Fair Market Value
equal to the minimum required withholding taxes on the Restricted Stock Units
from the Shares that would otherwise be issued to the Grantee, as determined by
the Company in its reasonable discretion (or, if the Award is to be paid in cash
pursuant to Section 6, any withholding shall be made from the cash payment
otherwise payable to the Grantee).  This Award is intended to be exempt from or
to comply with the requirements of section 409A of the Code so that none of the
Restricted Stock Units provided under this Agreement or Stock issuable
thereunder will be subject to the additional tax imposed under section 409A, and
any ambiguities herein will be interpreted to so comply.  None of the Company or
any Affiliate, however, makes any representation regarding the tax consequences
of this Award and the Grantee hereby acknowledges and agrees that the ultimate
liability for any and all taxes is and remains the Grantee’s responsibility and
liability.

 

8.                                      No Guarantee of Continuous Service.  THE
GRANTEE ACKNOWLEDGES AND AGREES THAT VESTING OF THE RESTRICTED STOCK UNITS IS
EARNED ONLY BY CONTINUOUS SERVICE AT THE WILL OF THE COMPANY.  GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT OR SERVICE FOR
THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S EMPLOYMENT OR
SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.

 

9.                                      Notices.  Any notice, demand or request
required or permitted to be given by either the Company or the Grantee pursuant
to the terms of this Agreement will be in writing and will be deemed given when
delivered or when delivery is refused.  Notices shall be either

 

2

--------------------------------------------------------------------------------


 

personally delivered, sent by overnight delivery via a reputable carrier or
mailed through the United States Postal Service, registered or certified with
return receipt requested with postage prepaid, and addressed to the parties at
the addresses of the parties set forth at the end of this Agreement or such
other address as a party may request by notifying the other in writing. 
Notwithstanding the foregoing, Grant Notices may be delivered electronically.

 

10.                               No Waiver.  Either party’s failure to enforce
any provision or provisions of this Agreement will not in any way be construed
as a waiver of any such provision or provisions, nor prevent that party from
thereafter enforcing each and every other provision of this Agreement.  The
rights granted both parties herein are cumulative and will not constitute a
waiver of either party’s right to asset all other legal remedies available to it
under the circumstances.

 

11.                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement will inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer herein set forth, this
Agreement will be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

 

12.                               Interpretation.  Any dispute regarding the
interpretation of this Agreement will be submitted by the Grantee or by the
Company forthwith to the Committee which will review such dispute at its next
regular meeting.  The resolution of such a dispute by the Committee will be
final and binding on all parties.

 

13.                               Governing Law; Severability.  This Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of the Commonwealth of Kentucky.

 

14.                               Right to Withhold Amounts Owed to the
Company.  The Company shall have the right to withhold Shares otherwise
deliverable to the Grantee with a Fair Market Value equal to all amounts then
due and owing by the Grantee to the Company or any subsidiary or affiliate of
the Company.

 

15.                               Entire Agreement.  The Plan is incorporated
herein by reference.  This Agreement, the Grant Notice, the Plan and all
employment agreements entered into between the Grantee and the Company
(including any amendments thereto) constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee.

 

16.                               Application to all Grant Notices and Awards. 
The Grantee agrees and acknowledges that all Restricted Stock Units granted to
the Grantee from time to time under the Plan will be subject to the terms and
conditions of this Agreement, the Plan and each Grant Notice received by the
Grantee from time to time, whether such Grant Notice is transmitted via
electronic transmission or otherwise.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have subscribed their names hereto.  By the
Grantee’s signature below, the Grantee represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof.  The Grantee has reviewed
the Plan and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of this Agreement.

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

Attention: General Counsel

 

 

6040 Dutchmans Lane

 

 

Louisville, Kentucky 40205

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

[grantee name here]

 

 

 

 

 

 

SSN:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GRANT NOTICE

 

TEXAS ROADHOUSE, INC.

 

RESTRICTED STOCK UNIT GRANT NOTICE

(2013 LONG-TERM INCENTIVE PLAN)

 

TEXAS ROADHOUSE, INC. (the “Company”), pursuant to its 2013 Long-Term Incentive
Plan (the “Plan”), hereby grants to the Grantee a Full Value Award in the form
of the Restricted Stock Units set forth below. This grant is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock Unit
Award Agreement (the “Agreement”) and the Plan, which the Grantee has previously
received and are incorporated herein in their entirety.

 

Grantee:

 

 

Date of Grant:

 

 

Vesting Date:

 

 

Restricted Stock Units granted:

 

 

 

 

ADDITIONAL TERMS/ACKNOWLEDGEMENTS: By receipt hereof, the Grantee acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice (the “Grant Notice”), the Agreement and the Plan.  The Grantee further
acknowledges that as of the Date of Grant, this Grant Notice, the Agreement, the
Plan and all employment agreements entered into between the Grantee and the
Company (including any amendments thereto) set forth the entire understanding
between the Grantee and the Company regarding this Award and supersede all prior
oral and written agreements on that subject.

 

5

--------------------------------------------------------------------------------